TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2016



                                     NO. 03-14-00594-CV


               Ken Paxton, Attorney General of the State of Texas, Appellant

                                                v.

                    Texas Department of State Health Services, Appellee




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
         REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court on August 28, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

renders judgment that the public information at issue in this case is not confidential under

Government Code Section 531.1021. The appellee shall pay all costs relating to this appeal, both

in this Court and the court below.